 



EXHIBIT 10.3
USG CORPORATION
 
Annual Base Salaries
of
Named Executive Officers
 

              NAMED EXECUTIVE         OFFICER   TITLE   ANNUAL BASE SALARY
William C. Foote
  Chairman and Chief Executive Officer   $ 1,150,000  
James S. Metcalf
  President and Chief Operating Officer     645,000  
Stanley L. Ferguson
  Executive Vice President and General Counsel     430,000  
Richard H. Fleming
  Executive Vice President and Chief Financial Officer     530,000  
Brian J. Cook
  Senior Vice President, Human Resources     335,000  

 